In the
                           Court of Appeals
                   Second Appellate District of Texas
                            at Fort Worth
                                 No. 02-21-00317-CV

IN THE INTEREST OF A.W., A CHILD           §   On Appeal from County Court at Law No. 1

                                           §   of Parker County (CIV-19-0018)

                                           §   May 12, 2022

                                           §   Memorandum Opinion by Justice Wallach


                                    JUDGMENT

      This court has considered the record on appeal in this case and holds that the

appeal should be dismissed. It is ordered that the appeal is dismissed for want of

prosecution.

      It is further ordered that Appellant J.W. shall pay all of the costs of this appeal,

for which let execution issue.

                                       SECOND DISTRICT COURT OF APPEALS


                                       By _/s/ Mike Wallach___________________
                                          Justice Mike Wallach